Third District Court of Appeal
                               State of Florida

                          Opinion filed March 16, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2768
                         Lower Tribunal No. 05-31610
                             ________________


                              James W. Martin,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Lisa S. Walsh, Judge.

      James W. Martin, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, LAGOA, and SALTER, JJ.

      ROTHENBERG, J.
      James W. Martin appeals the trial court’s order denying his motion to

correct an illegal sentence. We affirm. We write only to commend the trial court

on its excellent order which helped facilitate our review.

      Affirmed.




                                          2